Title: To James Madison from Lekeel Cosmeaux, 21 December 1814
From: Cosmeaux, Lekeel
To: Madison, James


        
          Sir
          Boston 21 Decr 1814
        
        I feel mortified for my Country at the Report made by the secretary of the treasury.
        That the want of a few million of Dollars should so much Embarris Goverment—When there is no Country on Earth that has so many ways & means to Raise money as America for this Reason I take the liberty to name some articles which ought to be Taxed. All manufactored Cottons are taxed in England 6 Cent ⅌ yard and a Draw back of 4 Cents When Exported, We have many manufactorys and they can all well afford now in War when the Raw material is low to pay a tax. Horses every person who Keeps one horse shall pay no Tax but all those who Keeps two horses or more shall pay 2 dollars apc a year And all those who keep Levery Stable or let horses shall pay for one half the number they Keep.
        I would also lay a Tax on Slaves every plantation that has one hundred negroes should pay. Nails a great article of manufactory every mill for Cutting them should be Taxed, In a word there are 100 articles of Luxery such as window Glass &ce which ought to be taxed.
        But sugar & Coffee have become articles of the first necessity and are now two high to be taxed the poor suffer from the present high tax on this article.
        Cyder is a Drink for all the people of the U States but at Present so much is distilled into Brandy that the Poor is unabled to buy It. Therefore put such a tax on all Cyder distilled into Brandy as will prevent the Distillers from Distilling It Say 10 dollars a barrel.
        The Constitution frigate has saild and In every bodys mouth that she has gone to cruize near the Cape of Good hope. A million of spies & old torys will Inform Mr Crocker of It and the Consequence will be two 74 sent to look for her.
        If It should be the intention of Goverment to send the ships I mentioned in my former Letter in to the China Seas Let It be Kept a Secret even from the Captains untill they get half way there, As I fully believe that you have one or more Spies in every depat of Govermt. and

particularly in the department of the Navy. I am with great Respect your obed hbl Sert
        
          Lekeel Cosmeaux
        
      